EXHIBIT ROSS MILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Filed in the office of: /s/ ROSS MILLER Ross Miller Secretary of State State of Nevada Document Number: 20100104566-65 Filing Date and Time: 02/19/2010 10:15 AM Entity Number: E0073282010-5 ARTICLES OF INCORPORATION (PURSUANT TO NRS CHAPTER 78) Use Black Ink Only - Do Not Highlight Above Space Is For Office Use Only 1. Name of Corporation: REVIVAL RESOURCES, INC. 2. Registered Agent for Service of Process: (check only one box) [X] Commercial Registered Agent: STATE AGENT AND TRANSFER SYNDICATE, INC. [ ] Noncommercial Registered Agent (name and address below) OR [ ] Office or Position with Entity (name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity Street Address City Nevada Zip Code Mailing Address (if different from street address) City Nevada Zip Code 3. Authorized Stock: (number of shares corporation is authorized to issue) Number of shares with par value: 75,000,000 Par value per share: $.001 Number of shares without par value: 4. Names and Addresses of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age; attach additional page if more than two directors/trustees) 1) Name: CAROLINE SWART 2) Street Address: , CARSON CITY, NV 89703 5. Purpose: (optional; see instructions) The purpose of the corporation shall be: 6. Name, Address and Signature of Incorporator: (attach additional page if more than one incorporator) Name: STATE AGENT AND TRANSFER SYNDICATE, INC. Address: , CARSON CITY, NV 89703 Incorporator Signature: /s/ TRISTIN ALISLID 7. Certificate of Acceptance of Appointment of Registered Agent: I hereby accept appointment as Registered Agent for the above named Entity. Authorized Signature of Registered Agent or On Behalf of Registered Agent Entity: /s/ TRISTIN ALISLID Date: 2/19/2010 This form must be accompanied by appropriate fees. Nevada Secretary of State NRS 78 Articles Revised: 4-10-09 NUMBER OF PAGES ATTACHED - 1 Addendum to the ARTICLES OF INCORPORATION OF REVIVAL
